Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on October 30, 2006 1933 Act File No. 2-22019 1940 Act File No. 811-1241 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 95 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 68 x EATON VANCE GROWTH TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) ALAN R. DYNNER The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on January 1, 2007 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ this post effective amendment designates a new effective date for a previously filed post-effective amendment. Global Growth Portfolio has also executed this Registration Statement. Eaton Vance Global Growth Fund A diversified global fund seeking long-term capital growth Eaton Vance Growth Fund A diversified fund for investors seeking growth of capital Prospectus Dated ^January 1, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Global Growth Fund 4 Growth Fund 6 Investment Objectives & Principal Policies and Risks 8 Management and Organization 9 Valuing Shares ^ 11 Purchasing Shares 11 Sales Charges 13 Redeeming Shares ^ 16 Shareholder Account Features 16 Tax Information ^ 18 Financial Highlights ^ 20 Global Growth Fund ^ Growth Fund ^ 2 Fund Summaries This section summarizes the investment objectives, and principal strategies and risks of investing in each Fund. Information about the performance, fees and expenses of each Fund is presented on the pages that follow. Investment Objectives and Principal Strategies Eaton Vance Global Growth Fund. The investment objective of Global Growth Fund ^is to seek long-term capital growth. The Fund invests primarily in common stocks of companies expected to grow in value over time. Approximately 40% to 60% of the Funds total assets is managed by ^ Eagle Global Advisors, L.L.C. (^ "Eagle")
